UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofApril 2017 Commission File Number: 001-15102 Embraer S.A. Av. Brigadeiro Faria Lima, 2170 12227-901 São José dos Campos, São Paulo, Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Embraer and American Airlines Sign a Contract for Four Additional E175s São José dos Campos, Brazil, April 27, 2017 – Embraer and American Airlines Group (AAG) have signed a firm order for four E175 jets. The contract, in addition to the original order placed by the airline in 2013, for 60 E175s, has a value of USD 182 million, based on current list prices, and will be included in Embraer’s 2017 second-quarter backlog. The deliveries will start in the last quarter of this year. “The E175 has served AAG very well since its entry into service and this new order continues to show their confidence in the platform. We also commend the Envoy team on their exceptional E175 operating performance,” said Charlie Hillis, Vice President, Sales & Marketing, North America, Embraer Commercial Aviation. “The market for 70 to 76 seaters is still strong, especially considering all the older 70 seaters needing replacement. Embraer remains the clear leader in that space.” American Airlines selected Envoy, a wholly owned subsidiary of American Airlines Group, to operate the four aircraft, which will be configured with 12 First Class, 20 Main Cabin Extra and 44 Main Cabin seats, for a total of 76 seats. With this contract, Embraer has sold a total of 336 E175s to airlines in North America since January 2013, earning more than 80% of all orders in this 76-seat jet segment. Since entering revenue service in 2004, the E-Jets family has received more than 1,700 orders and over 1,300 aircraft have been delivered. The E-Jets are flying in the fleets of 70 customers in 50 countries. The versatile 70 to 130-seat family is flying with low-cost airlines as well as with regional and mainline carriers. Follow us on Twitter: @Embraer About Embraer Embraer is a global company headquartered in Brazil with businesses in commercial and executive aviation, defense & security. The company designs, develops, manufactures and markets aircraft and systems, providing customer support and services. Since it was founded in 1969, Embraer has delivered more than 8,000 aircraft. About every 10 seconds an aircraft manufactured by Embraer takes off somewhere in the world, transporting over 145 million passengers a year. PRESS OFFICES Headquarters (Brazil) North America Europe, Middle East and Africa China Asia Pacific Saulo Passos Alyssa Ten Eyck Guy Douglas Mirage Zhong Nilma Missir-Boissac press@embraer.com.br aeyck@embraer.com guy.douglas@nl.embraer.com mirage.zhong@bjs.embraer.com nilma.boissac@sin.embraer.com Cell: +55 11 94254 4017 Cell: +1 Cell: +31 (0)657120121 Cell: +86 Cell: +65 9012 8428 Tel.: +55 11 3040 1799 Tel.: +1 Tell: +31 (0)202158109 Tel.: +86 10 6598 9988 Tel.: +65 6305 9955 Embraer is the leading manufacturer of commercial jets up to 130 seats. The company maintains industrial units, offices, service and parts distribution centers, among other activities, across the Americas, Africa, Asia and Europe. PRESS OFFICES Headquarters (Brazil) North America Europe, Middle East and Africa China Asia Pacific Saulo Passos Alyssa Ten Eyck Guy Douglas Mirage Zhong Nilma Missir-Boissac press@embraer.com.br aeyck@embraer.com guy.douglas@nl.embraer.com mirage.zhong@bjs.embraer.com nilma.boissac@sin.embraer.com Cell: +55 11 94254 4017 Cell: +1 Cell: +31 (0)657120121 Cell: +86 Cell: +65 9012 8428 Tel.: +55 11 3040 1799 Tel.: +1 Tell: +31 (0)202158109 Tel.: +86 10 6598 9988 Tel.: +65 6305 9955 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 27, 2017 Embraer S.A. By: /s/ José Antonio de Almeida Filippo Name: José Antonio de Almeida Filippo Title: Executive Vice-President and Chief Financial and Investor Relations Officer
